COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON


                                                              ORDER


Cause number:            01-12-00447-CV

Style:                   ConocoPhillips Company

                         v Bascom Craddock and Robert S. Kennedy


          In anticipation of oral arguments, scheduled for November 27, 2012, the Court requests supplemental briefing from the
parties, supported by relevant legal authorities, on the issues of:

         (1)     whether a finding by the factfinder at trial of this action would operate as ssue preclusion or collateral estoppel on a
                 subsequent arbitration ofTonia Graham’s and Mindy Dicus’s related claims against ConocoPhillips and "

         (2)     a finding m arbitration of Graham’s and Dicus’s related claims against ConocoPhillips would operate as ssue
                 preclusion or collateral estoppel a subsequent trial of this action

The Court ORDERS that any such supplemental briefing be filed with, and actually received by, the Court on or before 12:00 p.m. on
November 20, 2007.

Judge’s s gnature: /s/Harvey Brown
                [] Acting individually       ¯ [] Acting for the Court

                 Panel consists of Justices Keyes, Massengale, and Brown.

Date: November 5, 2012




November 7, 2008 Revision